Order of disposition, Family Court, Bronx County (Kelly A. O’Neill Levy, J.), entered on or about March 30, 2012, which, upon a fact-finding determination of neglect by the infliction of excessive corporal punishment, transferred custody of the subject child to *551petitioner Administration for Children’s Services until the next permanency hearing, and directed appellant to refrain from inflicting corporal punishment on the child and to continue to attend family therapy and individual counseling until no longer recommended, unanimously affirmed insofar as it brings up for review the fact-finding determination of neglect, and the appeal therefrom otherwise dismissed as moot, without costs.
The court properly found that appellant maternal uncle neglected the subject child by inflicting excessive corporal punishment on him and permitting the babysitter to do the same, based upon the testimony of the child’s teacher and a caseworker that they observed bruises on the child’s body, which the child attributed to corporal punishment by appellant and the babysitter (see Nicholson v Scoppetta, 3 NY3d 357, 368 [2004]).
The appeal from the placement terms of the dispositional order is moot, since the placement terms of the order have expired by their own terms, and were superseded by subsequent orders (see Matter of Fred Darryl B., 41 AD3d 276, 277 [1st Dept 2007]). Concur — Mazzarelli, J.P., Andrias, DeGrasse, Freedman and Gische, JJ.